



WARNING

THIS IS AN
    APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT
    TO S. 45 OF THE ACT WHICH PROVIDES:

45. (7)
The court may make an
    order,

(a)     excluding
    a particular media representative from all or part of a hearing;

(b)     excluding
    all media representatives from all or a part of a hearing; or

(c)     prohibiting
    the publication of a report of the hearing or a specified part of the hearing,

where the court is of the opinion that the presence of the
    media representative or representatives or the publication of the report, as
    the case may be, would cause emotional harm to a child who is a witness at or a
    participant in the hearing or is the subject of the proceeding.

45. (8)
No person shall publish or make public information that has the
    effect of identifying a child who is a witness at or a participant in a hearing
    or the subject of a proceeding, or the childs parent or foster parent or a
    member of the childs family.

45. (9)
The court may make an order prohibiting the publication of
    information that has the effect of identifying a person charged with an offence
    under this Part.




COURT OF APPEAL
    FOR ONTARIO

CITATION: Algonquins of Pikwakanagan v. Children's Aid
    Society of the County of Renfrew, 2014 ONCA 646

DATE: 20140923

DOCKET: C58196 & C58197

Doherty, Tulloch and Benotto JJ.A.

BETWEEN

Algonquins of Pikwakanagan

Appellant

and

The Childrens Aid Society of the County of Renfrew and B.

Respondents

AND BETWEEN

The Childrens Aid Society of the County of Renfrew

Applicant (Respondent in
    Appeal)

and

M.B.

Respondent (Appellant in
    Appeal)

and

Algonquins of Pikwakanagan

Respondents (Appellant in
    Appeal)

Katherine Hensel and Sarah
    Clarke, for the appellant Algonquins of Pikwakanagan
Jenny
    Friedland, for the appellant M.B.

Elizabeth McCarty and Terese Ferri, for the respondent
    Office of the Childrens Lawyer

Kimberley A. Pegg, for the respondent the Childrens Aid
    Society of the County of Renfrew

Heard: June 4, 2014

On appeal from the judgment of Justice Timothy D. Ray of
    the Superior Court of Justice dated December 6, 2013.

Benotto J.A.:

(1)

INTRODUCTION

[1]

Two sisters who
    are members of the Algonquins of Pikwakanagan were apprehended by child
    protection workers from the care of their maternal grandmother, M.B.  The
    children were made Crown wards with access to M.B.  For the last five years,
    they have been in care.  For the last four and a half years, they have been
    living with the same non-Aboriginal foster family.

[2]

The Algonquins of
    Pikwakanagan and M.B. appeal the judgment of Justice T.D. Ray of the Superior
    Court of Justice (the appeal judge), which in turn dismissed an appeal from
    the judgment of Justice D.K. Kirkland of the Ontario Court of Justice (the
    trial judge) ordering Crown wardship with access to M.B.  They seek to have
    the children placed in the custody of M.B.

[3]

The Childrens
    Aid Society of the County of Renfrew (the Society) asks that the appeals be
    dismissed.  So too do the children, through their counsel at the Office of the
    Childrens Lawyer.

[4]

For the following
    reasons, I would dismiss the appeals.

(2)

BACKGROUND

[5]

S. was born on
    June 2, 2005.  Her sister Z. was born on September 3, 2008.  C. is the
    biological mother of S. and Z.  M.B. is C.s mother. M.B. also has a son, N. 
    Both C. and N. have a history of substance abuse, criminal convictions and
    incarceration.

[6]

Before S. and Z.
    were born, the Society had already been involved with this family.  M.B.s
    niece was placed in her care approximately 13 years ago as a result of the
    Societys protection concerns.

[7]

S. began living
    with M.B. in 2006.  In 2008, within days of Z.s birth, an order was made under
    s. 57.1 of the
Child and Family Services Act
, R.S.O. 1990, c. C.11 (
CFSA
)

granting M.B. custody of S.  Eight months later, in May 2009, Z. was
    placed with M.B. pursuant to an interim supervision order.  The custody order
    with respect to S. provided that M.B. was to facilitate reasonable access
    between S. and her mother C.  The supervision order with respect to Z. provided
    that access to C. be supervised.  However, on June 22, 2009, a few weeks before
    the apprehension, a Society protection worker told M.B. that all visits between
    S., Z. and their mother had to be supervised.  There was a concern about C.s
    excessive use of alcohol.

[8]

On July 3, 2009,
    M.B. and her spouse separated. M.B. said that she was overwhelmed.  She left S.
    to stay with C. unsupervised because she needed time alone.  The Society
    learned that M.B. had allowed C. unsupervised access to the children and also
    allowed S. (then age four) to travel in a taxi alone.

1.  The apprehension

[9]

The Society
    apprehended the girls on July 24, 2009 on the basis that M.B. was unable to
    protect them from unsupervised contact with C., and that M.B., who was
    overwhelmed, could not care for them.

[10]

When protection
    workers apprehended S., they found her alone in a residence with C.  The
    residence was in a state of disarray.  There were soiled dishes on the counters
    and dirty clothes throughout.  It was cluttered and chaotic.  The door to the
    bedroom where S. was found was off its hinges and had been placed over the
    entrance of the doorway to serve as a barrier. S. was on a bare mattress, alone
    in the dark.  She had her knees pulled up to her chest and was rocking back and
    forth, crying. C. was the only person there with S.

[11]

The protection
    workers then went to M.Bs apartment to apprehend Z., who had been left with N.

[12]

At the time of
    the apprehension, the Society planned to provide wardship for the children for
    three months while M.B. attempted to stabilize her life. The Society moved for
    a temporary care and custody hearing.  The hearing was uncontested.  The
    children were placed in the temporary care of the Society pending trial.  The
    order was not challenged until trial.

2.  The placement of the children

[13]

Following the
    apprehension, the Society contacted the Algonquins of Pikwakanagan to determine
    if a placement was available in the First Nations community.  None was
    available.

[14]

The children were
    placed with a non-Aboriginal family. In February 2010 the foster father was
    required to move to accommodate his employment.

[15]

Again the Society
    approached the Algonquins of Pikwakanagan and again no First Nations placement
    could be found. Another non-Aboriginal home was found and the children were
    placed with the D. family in March 2010.  By then, S. was four years old and Z.
    was one. The children have been with the D. family ever since.

[16]

The Society
    continued to have concerns about M.B.s conduct.  She appeared to be
    intoxicated at various times.

[17]

In the summer of
    2011, Mr. D.s employment required his presence in England.  The children and
    Mrs. D. divided their time between Ontario and England.

(3)

HISTORY OF THE PROCEEDINGS

1.  The first trial and appeal

[18]

The matter
    proceeded to trial in the fall of 2011.  On the first day of trial, a
    representative of the Algonquins of Pikwakanagan attended and asked for a brief
    adjournment to review disclosure that had only been provided that day, and to
    consult with counsel.  The trial judge refused the adjournment, proceeded with
    the trial and ordered that the girls were to be Crown wards without access for
    the purposes of adoption.  The children were placed with Mr. and Mrs. D.  On
    appeal, a new trial was ordered on the basis that the trial judge should have
    granted the adjournment and that the trial judge failed to give due weight and
    consideration to the childrens First Nations status.

2.  Events between the first and second trial

[19]

M.B. was
    assaulted at least twice after the first trial: once in December 2011 and again
    in July 2012.  She was left with obvious bruising.

[20]

In February 2012,
    M.B.s home was seriously damaged by a fire caused by N.s smoking.  When the
    first responders arrived, M.B. was inebriated.  M.B. acknowledged that she had
    been drinking heavily.

[21]

Also in February
    2012, the Algonquins of Pikwakanagan notified the Society that an Algonquin
    foster home was available.

3.  The second trial

[22]

A retrial
    commenced on July 30, 2012.  By this time, M.B. had access visits with the
    girls.   Mr. and Mrs. D. accommodated the access in an effort to keep the
    children connected to their Aboriginal heritage.  The Society amended its
    application to pursue Crown wardship with access to M.B.

4.  Expert evidence at the second trial

[23]

There was expert
    evidence about the children, their needs and the importance of their cultural
    heritage.

Dr. Paula Moncion

[24]

Dr. Paula Moncion
    is a psychologist who is an expert in attachment issues for children.  She had
    conducted a court-ordered assessment pursuant to s. 54 of the
CFSA
. 
    Dr. Moncion testified at the first trial and updated her report for the second
    trial.

[25]

Dr. Moncion
    testified about the importance of early infant attachment to a caregiver.  This
    attachment grounds a persons general emotional health and ability to develop
    and sustain healthy relationships in life. Dr. Moncion acknowledged that
    cultural heritage is important in the development of a healthy identity, but
    secure attachments are fundamental to emotional health and are a foundation of
    cultural development.

[26]

Dr. Moncion met
    with the girls. Both children consider the D.s to be their family.  It was Dr.
    Moncions expert opinion that if S.s attachment to this family were cut off,
    she would expect to see regression and emotional upset, which could interfere
    with S.s normal healthy development.  She also testified that if Z. were taken
    from the D. family, it would be disruptive and damaging to her. Dr. Moncion
    testified that S. said: I just want to be a normal kid; I dont want any
    lawyers or judges or courts; I want to live in the U.K. and visit my
    grandmother.

Kenneth Richard

[27]

Kenneth Richard
    is an eminent authority on Aboriginal issues, particularly in relation to
    children.  He testified about the damage caused to Aboriginal people in the
    1960s and continuing to the 2000s, when children were removed from their
    families by child welfare authorities and placed in mostly non-Aboriginal
    homes. The children were lost on a personal and on a community level and often
    became homeless.

[28]

Mr. Richard did
    not see the children.  He reviewed documents and Dr. Moncions report. He
    opined that unless S. and Z. can maintain a connection to their Aboriginal
    culture, these kids will pretty much go in a similar direction that other kids
    have gone with respect to identity [and] confusion.  However, he acknowledged
    that Z.s attachment to the D.s in particular cannot be ignored.

Chief Kirby Whiteduck

[29]

Chief Kirby
    Whiteduck testified about the impact that mistreatment of Aboriginal people has
    had upon members of the Algonquins of Pikwakanagan and other First Nations
    throughout Canada. He testified that the removal of Aboriginal children from
    their communities leads to alcoholism, violence, suicide, anger and
    resentment.  The court, he said, must look not only at the best interests of
    the child, but also at the best interests of the adult that the child will
    become.

5.  The proposed plans of care

[30]

M.B. proposed
    that the girls reside with her full-time.  She would accept the Societys
    supervision and protect them from C.  She would provide them with access to cultural
    events and heritage as offered on the reserve.  (She has not lived on a reserve
    since 2002.)  She would not expose the girls to drunkenness. She would allow
    contact with the D. family.

[31]

The D. family
    proposed that the children remain in their care. They provide the safety and
    security of their family.  Z. has serious food allergies, which they carefully
    monitor.  The childrens education would continue.  The D.s would continue to
    provide them with access to their Aboriginal culture and heritage.

[32]

The girls
    expressed their desire to remain with the D.s.  They regard the D.s as their
    family.  They also wished to continue visiting their grandmother M.B.

6.  The trial judges reasons

[33]

The trial judge
    found that the girls were in need of protection in July 2009 when they were
    apprehended and continued to be in need of protection in August 2012 when his
    decision was released.  He ordered that they be made Crown wards with access to
    M.B.  He dismissed M.B.s claim for costs.

[34]

In determining
    that the children were in need of protection in July 2009, the trial judge
    relied on a series of factors, including:

·

M.B.s inability to protect the
    girls from C.;

·

S.s presence in a residence with
    C. on July 24, 2009;

·

the fact that M.B. was overwhelmed
    with the responsibility of caring for the girls and unable to look after them;

·

the departure of M.B.s spouse,
    which led to M.B. needing time to herself;

·

M.B.s repeated disregard for the
    Societys instructions; and

·

M.B.s depression.

[35]

The trial judge
    also found that the children remained in need of protection at the time of the
    trial.  He found that alcohol continued to play a part in M.B.s life and that
    M.B. has a tendency to be dishonest with the Society.  The trial judge said:

Questions about protecting the girls from [C.] and drinking in
    the future cannot be resolved with any certainty.

[36]

The trial judge
    considered all of the proposed plans of care.  In considering the best
    interests of the children, he referred to the 13 considerations in s. 37(3) of
    the
CFSA
. In particular, he found:

·

The girls are emotionally secure
    and happy in the D.s home.

·

They are progressing well in
    school.

·

The D.s are handling Z.s health
    and dietary issues well. (There was at least one incident in M.B.s home when
    Z.s diet was not adhered to and Z. suffered a reaction requiring
    hospitalization).

·

S. is anxious and fearful in M.B.s
    home.

·

The girls are emotionally attached
    to the D.s while retaining a desire to have a relationship with M.B.

·

The loss of attachment to the D.s
    will be damaging and disruptive for the girls.

·

The D.s have made efforts to
    foster the girls Aboriginal culture.

·

Continuity is with the D.s:
    removal from their home would be highly disruptive and damaging.

·

S. is old enough to express a view
    and she wants to be with the D.s. Z. is too young to express a view, but the
    girls must stay together.

·

There is a serious risk of damage
    to the girls if they are taken from the family they perceive as their own.

[37]

The trial judge
    concluded that removing the girls from their stable environment would be
    emotionally disruptive and damaging.  The children should remain with the D.s.
    Continued contact with M.B. would maintain a connection to their Aboriginal
    culture and heritage.  He ordered access to M.B. twice a year while the D.s
    are in the U.K. and expanded access when they return to live in Canada in
    September 2015.

[38]

M.B. had sought
    costs against the Society.  She alleged that it failed to meet its statutory
    obligations to seek an alternative to apprehension and to reunite the girls
    with M.B.s family.  The trial judge dismissed the request for costs.

7.  The appeal of the trial decision

[39]

The appeal judge
    dismissed the appeal. He found that the First Nations status of the children
    was a major factor but not determinative of the ultimate issue of their best
    interests.  He found no error in the trial judges reasons.

(4)

FRESH EVIDENCE APPLICATION

[40]

All parties seek
    to introduce fresh evidence about the current circumstances of the parties and
    the children.

[41]

The principles
    governing the admissibility of fresh evidence on appeal are outlined in
R.
    v. Palmer
, [1980] 1 S.C.R. 759 at p. 775. The
Palmer
test
    requires the applicant to satisfy four criteria: (i) the evidence could not
    have been adduced at trial; (ii) the evidence must be relevant in that it bears
    on a decisive or potentially decisive issue; (iii) the evidence must be
    reasonably capable of belief; and (iv) the evidence must be such that, if
    believed, it could reasonably, when taken with the other evidence adduced at
    trial, be expected to have affected the result.

[42]

When an appeal
    involves a child protection matter, a more flexible rule applies.  In
Catholic
    Childrens Aid Society of Metropolitan Toronto v. M.(C.)
, [1994] 2 S.C.R.
    165, at p. 188, LHeureux-Dubé J.

invoked the child-centred focus of
    the
CFSA
to conclude that the admission of fresh evidence in child
    welfare matters requires a

sufficiently flexible rule, where an accurate assessment of
    the present situation of the parties and the children, in particular, is of
    crucial importance.

[43]

Likewise, this
    court has said that it is important to have the most current information
    possible when determining the childs best interests [g]iven the inevitable
    fluidity in a childs development:
Childrens Aid Society of Owen Sound v.
    R.D.
(2003), 44 R.F.L. (5th) 43, at para. 21, per Abella J.A.

[44]

Nowhere is this
    approach more necessary than where this court is called upon  as it is here 
    to consider the current best interests of the children.  The new evidence is
    admissible.

(5)

ISSUES

[45]

This court must
    address the following issues:

1.

Was the apprehension justified and
    were the children in need of protection at the date of the second trial?

2.

Did the trial judge err in his
    consideration of the childrens Aboriginal heritage?

3.

What is in the best interests of
    the children today?

4.

Should M.B. be awarded costs?

(6)

ANALYSIS

Standard of review

[46]

This is an appeal
    from a decision of the Superior Court that in turn upheld an order of the
    Ontario Court of Justice made pursuant to the
CFSA
.  In these
    circumstances, the Court of Appeal should only intervene if the Superior Court
    appeal judge erred in principle by failing to identify a material error in the
    decision below:
Childrens Aid Society of Toronto v. G.S.
, 2012 ONCA
    783, 24 R.F.L. (7th) 12, at para. 20.

[47]

For the reasons
    that follow, I conclude that the trial judge did not make a material error and there
    was no error for the appeal judge to identify.

1.  Was the apprehension justified and were the children in
    need of protection at the date of the second trial?

[48]

The appellants
    submit that the childrens apprehension was not justified.  The Society could
    have adopted less intrusive supervisory functions.  In addition, by the time of
    trial, the children were no longer in need of protection and could have been
    returned to M.B.

[49]

Subsection 37(2)
    of the
CFSA
provides:

(2)  A child is in need of protection where,



(b) there is a risk that the child is likely to
    suffer physical harm inflicted by the person having charge of the child or
    caused by or resulting from that persons,

(i) failure to adequately care for, provide for,
    supervise or protect the child, or

(ii) pattern of neglect in caring for, providing for,
    supervising or protecting the child[.]

[50]

There was ample
    evidence that, at the time of the apprehension, M.B. was unable to care for or
    protect the children.  She was overwhelmed.  She had allowed S. to be alone
    with C. on several occasions despite instructions to the contrary from the
    Society.  M.B.s behaviour placed the children at risk.  The apprehension was
    justified.

[51]

It is noteworthy
    that the apprehension was not challenged until this matter proceeded to trial. 
    If a caregiver wishes to challenge the apprehension, he or she should respond
    to the Societys motion for temporary care and custody.  The temporary care and
    custody order made on July 29, 2009 was not challenged and remained in place
    until trial. By that time, secure attachments with the foster family had
    formed.

[52]

The trial judge
    found that the children continued to be in need of protection at the date of
    trial.  M.B. was not capable of looking after them.  There were ongoing
    concerns about her alcohol use and her ability to protect them from C.  There
    were also concerns that M.B. was not respecting Z.s dietary restrictions.

[53]

The trial judge
    carefully considered the plans of care put forward, directed himself in
    accordance with the considerations in the
CFSA
and concluded that the
    physical and emotional health and well-being of the children and their best
    interests required that they remain with the D.s.

[54]

The findings made
    by the trial judge were supported by the evidence and the conclusions were open
    to him.

2.  Did the trial judge err in his consideration of the
    childrens Aboriginal heritage?

[55]

The apprehension
    of an Aboriginal child and her placement in a non-Aboriginal home causes great
    distress to the Aboriginal community.  It is characterized by a significant
    lack of trust that can only be understood in the context of the historical
    mistreatment of Aboriginal children.

[56]

Justice Pardu
    commented on this issue in a paper entitled Aboriginal Issues in Family
    Litigation (2009) [unpublished, archived at the National Judicial Institute]. 
    She said that decisions about child welfare for Aboriginal children are
    informed by decades of widespread removal of Aboriginal children from their
    home communities (p.39).  Thus, the placement of a child with a non-Aboriginal
    family creates serious concern for the community.

[57]

Against this
    historical backdrop, changes were made to the
CFSA
.  There are now
    extensive provisions in relation to the welfare of Aboriginal children.  For
    instance, the
CFSA
s declaration of principles requires that all
    services to Indian and native children and families recognize their culture,
    heritage, traditions and their concept of the extended family.

[58]

Subsection 37(4)
    of the
CFSA
requires the court to take into consideration the
    importance, in recognition of the uniqueness of Indian and native culture,
    heritage and traditions, of preserving the childs cultural identity when
    determining the best interests of an Indian or native child.

[59]

Subsection 57(5)
    provides that, unless there is a substantial reason for placing the child
    elsewhere, Aboriginal children shall be placed with a member of the childs
    extended family, a member of the childs band or native community, or another
    Indian or native family.

[60]

Section 213
    provides that the Society shall regularly consult with Aboriginal communities
    about the apprehension and placement of, and plans of care for, Aboriginal
    children.

[61]

The Society is
    therefore required to involve the Aboriginal community throughout child
    protection proceedings, but the First Nation is not required to participate. 
    Campbell J. commented on the different obligations of Childrens Aid Societies
    and First Nations communities in
Childrens Aid Society of London and
    Middlesex v. M.O.
(1997), 29 O.T.C. 265 (Ont. C.J. (Gen. Div.)), at para.
    47:

An Indian Band is not required by statute actively to
    participate in any proceeding under the [
CFSA
]. Notice to and
    inclusion of Indian Bands is entirely an obligation of childrens aid
    societies.  While this differing level of statutory responsibility may appear
    unfair, the legislators may have intended this to address a long-standing
    concern of the [A]boriginal and Indian population that non-Indian institutions,
    agencies and families had been inappropriately placing Indian children in
    non[-]Indian homes to the detriment of the Bands, the Indian communities and
    the Indian children themselves.

[62]

The appellants
    submit that the appeal judge erred in failing to identify the fundamental error
    made by the trial judge in connection with the First Nations status of the
    children.  The trial judge found that the development of an Aboriginal childs
    culture is subordinate to the childs best interests.  He said:

Rooted in every case is the principle that where the Court must
    balance the best interests of a child with the need to ensure the essential
    development of a childs culture, heritage and background, the latter is always
    subordinate to the former.  First and foremost the Court must ensure the
    safety, security and protection of a child.

[63]

The appeal judge
    held that this was not an incorrect test but was rather consistent with the
    tests adopted in the jurisprudence in Ontario.

[64]

The appellants
    submit that this approach constitutes a fundamental error of law for two
    related reasons.  First, the appellants submit that sufficient weight was not
    given to the childrens First Nations status.  Second, they submit that the
    trial judge was balancing the issue of the childrens First Nations status
    against the issue of their best interests and in so doing essentially created
    two separate tests:  First Nations heritage issues and best interests.

[65]

In connection
    with the appellants first point, it was submitted that in determining an
    Aboriginal childs best interests, First Nations status must be given more
    weight than the other factors: in a sense, it should be super-weighted.  This
    phrase was used by the Nova Scotia Court of Appeal in
T.G. v. Nova Scotia
    (Minister of Community Services)
, 2012 NSCA 43, 316 N.S.R. (2d) 202, at
    para. 122. There, the court held that the compatibility of a childs cultural,
    racial and linguistic heritage is a super-weighted factor in the assessment
    of where a child should be placed.  The appellants submit that this test should
    apply here.

[66]

However,
T.G.
was an appeal about the procedural fairness of an adoption proceeding. 
    The considerations differ greatly when, as here, the matter involves a Crown
    wardship with access, particularly when the access is in favour of a member of
    the First Nations community.  The access provisions made by the trial judge
    acknowledged the importance of the childrens cultural identity, and that their
    status as Aboriginal children is a consideration in assessing best interests.

[67]

Subsection 37(3)
    of the
CFSA
lists the factors that must be considered in assessing the
    best interests of a child.  When a child is from an Aboriginal community, the
CFSA
further directs in s. 37(4) that the importance of the childs cultural
    identity and the uniqueness of Aboriginal culture, heritage and traditions
    shall be taken into account.  There is nothing in the
CFSA
that
    suggests that the weight given to one consideration must be greater than the
    weight given to another.  All factors are considered with the over-arching goal
    of determining the best interests of the child.  This is consistent with the
    paramount purpose of the Act and every section must be read in this context.

[68]

Similarly, s.
    57(5) requires the court to place an Aboriginal child with a member of the
    childs extended family, a member of the childs band or native community or
    another Indian family, unless there is a substantial reason not to.  Given
    the
CFSA
s paramount purpose, s. 57(5) cannot be read as usurping the
    best interests of the child.

[69]

The paramount
    purpose of the
CFSA
is to promote the best interests of
    the child.  The plain wording of ss. 1 (1) and 1(2) make this clear. Subsection
    1(1) provides that [t]he paramount purpose of this Act is to promote the best
    interests, protection and wellbeing of children.  Subsection 1(2) lists
    several additional purposes of the
CFSA
. These additional purposes
    include the recognition that services to Aboriginal children and families
    should be provided in a manner that recognizes their culture.  However, all of
    the additional purposes of the
CFSA
are subject to the express
    proviso: 
so long as they are consistent with the best
    interests, protection, and well being of children
. (Emphasis added).

[70]

In connection
    with the appellants second point, the trial judge did not create separate
    tests for Aboriginal heritage and best interests.  His reasons read as a whole
    reflect that he considered Aboriginal heritage in coming to a determination of the
    childrens best interests  as the
CFSA
requires him to do.

[71]

The Act makes
    clear the Legislatures intention that First Nations issues be seriously
    considered. However, all considerations, including First Nations issues, are
    subject to the ultimate issue: what is in the best interests of the child? 
    Nothing displaces the best interests of the child and no section of the Act
    overrides the childs best interests.

[72]

This is the test
    that the trial judge applied.  He considered the heritage and cultural issues
    in the context of the childrens best interests.  He referred to Mr. Richards
    expert evidence regarding the struggles of Aboriginal youth placed with
    non-Aboriginal families and the confusion and identity crisis that can occur. 
    He referred to Chief Whiteducks testimony about the historical mistreatment of
    Aboriginal people and the need to consider the girls future.  He was aware of
    the need to consider the least disruptive placement having regard to these
    considerations.

[73]

The trial judge
    also considered the childrens attachment to the D. family.  The Supreme Court
    of Canada confirmed the importance of this consideration in
Catholic
    Childrens Aid Society of Metropolitan Toronto
, at p. 203:

Among the factors in evaluating the best interests of a child,
    the emotional well-being of a child is of the utmost importance, particularly
    where the evidence points to possible long-term adverse consequences resulting
    from the removal of the child from his or her foster family and the return to
    his or her birth parents.  The focus of maintaining family units is only
    commensurate as long as it is in the best interests of the child, otherwise it
    would be at cross-purposes with the plain objectives of the Act

[74]

There was
    evidence before the trial judge of the childrens attachment to their foster
    family and the upset and turmoil they would suffer if removed from their care. 
    The trial judge found that all the statutory and case law directions favour
    the children remaining with the D.s.   This plan offered safety, security,
    continuity and was consistent with S.s wishes.  The trial judge considered
    these factors along with the childrens Aboriginal heritage.  It was open to
    him to conclude, as he did, that contact with their Aboriginal culture through
    access visits with their grandmother is more responsive to their needs than
    removal from their psychological family.

[75]

The trial judge
    did not err in his approach to the determination of the childrens best
    interests. There was no material error to be identified on appeal.

3.  What is in the best interests of the children today?

[76]

The fresh
    evidence provides an update about the circumstances of the parties and the
    children.

[77]

M.B. stated she
    is no longer drinking.  In February 2014, she completed a programme in this
    regard.  If she is not granted custody, she wishes to have more communication
    with the children between visits and she would like more visits.  She promises
    there will be no unsupervised visits to C., who is in jail again.

[78]

The children are
    doing well in school and are happy and comfortable with the D.s.  By all
    accounts, they are thriving.

[79]

There appear to
    be some issues surrounding the relationship between M.B. and the D.s.  M.B.
    referred to difficulty communicating with the D.s directly.  The D.s view the
    childrens visits with M.B. as disruptive and a source of negativity.  Mrs. D.
    had tried to contact Chief Whiteduck to learn more and he did not return her
    calls.

[80]

It is not
    surprising that there would be difficulties with access.  At the best of times,
    children are required to move between two households with different rhythms and
    rules.  In this situation, those factors are accentuated.  In addition, there
    has been enormous stress on all the parties.  The effects of the ongoing
    litigation cannot be underestimated.  The parties have been before the courts
    for years  through two trials and three appeals.  It would be impossible for
    tensions not to filter down to the children.  S. told Dr. Moncion that she does
    not want court or lawyers; she just wants to be an ordinary kid.  This comment
    is at once heart-wrenching and entirely understandable.

[81]

That the children
    are thriving confirms the wisdom of the trial judges decision. The access
    regime, while challenging, is working.  The children are doing well with the
    D.s and want to continue a relationship with their grandmother.  The Society
    is currently facilitating access and should continue to do so.  Adoption is not
    contemplated, so access is always subject to status review.

4.  Should M.B. be awarded costs?

[82]

M.B. submitted
    that she is entitled to costs because the Society acted unfairly in these
    proceedings.  In particular, the appellants submitted that the Society failed
    to consult with the Algonquins of Pikwakanagan in contravention of s. 213(a) of
    the
CFSA
.

[83]

The Society gave
    notice of the apprehension within two days and attempted throughout the
    proceedings to consult with the Algonquins of Pikwakanagan.  The children could
    not be placed within the First Nations community because a placement could not
    be found until after the children had established a two year relationship with
    the D.s.  The Society did not breach the statutory rights of M.B.  On the contrary,
    the evidence discloses a genuine attempt to consult, assist and seek assistance
    from both M.B. and the Algonquins of Pikwakanagan.

[84]

The trial judge
    did not err in the exercise of his discretion to refuse costs to M.B.

(7)

DISPOSITION

[85]

I would dismiss
    the appeals of M.B. and the Algonquins of Pikwakanagan.  I would make no order
    as to costs.

Released: September 23,
    2014 (D.D.)

M.L. Benotto J.A.

I agree Doherty J.A.

I agree, M. Tulloch J.A.


